Exhibit 12.1 CapLease, Inc. and Subsidiaries Ratio of Earnings to Fixed Charges (dollars in thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Earnings: Net income $ $ ) $ ) $ ) Interest expense Less: Interest capitalized during the period Note (A) ) – ) – Portion of rental expense representing interest 14 25 50 82 Total earnings $ Fixed Charges: Interest expense $ Interest capitalized during the period – – Portion of rental expense representing interest 14 25 50 82 Total $ Ratio of Earnings to Fixed Charges CapLease, Inc. and Subsidiaries Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Earnings: Net income $ $ ) $ ) $ ) Interest expense Less: Interest capitalized during the period Note (A) ) – ) – Portion of rental expense representing interest 14 25 50 82 Total earnings $ Combined Fixed Charges and Preference Dividends: Interest expense $ Interest capitalized during the period – – Portion of rental expense representing interest 14 25 50 82 Preferred Stock Dividends Total $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Note (A)Interest capitalized during the period is deducted because fixed charges includes all interest, whether capitalized or expensed. Only fixed charges that were deducted from income should be added back in the earnings computation.
